Citation Nr: 0944421	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  03-08 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a right wrist/arm 
disability.

3.  Entitlement to an initial compensable evaluation for 
floppy mitral valve syndrome.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from December 1969 to April 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2002 and February 2003 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  The September 
2002 decision denied, in pertinent part, service connection 
for a right arm impairment and depression, and the Veteran's 
request to reopen previously denied claims for service 
connection for a left knee disorder and floppy mitral valve 
syndrome.  The February 2003 decision denied service 
connection for diabetes mellitus type II.

In a December 2005 decision the Board denied the Veteran's 
claims for service connection for diabetes mellitus, a right 
arm impairment, and depression, and denied the Veteran's 
request to reopen a previously denied claim for service 
connection for a left knee disability.  In that same decision 
the Board reopened the Veteran's claim for service connection 
for floppy mitral valve syndrome, and then remanded the issue 
of service connection for floppy mitral valve syndrome for 
further development.

In January 2006 the veteran appealed all but that part of the 
Board's decision concerning a floppy mitral valve disorder to 
the Court of Appeals for Veterans' Claims (Court).  In 
September 2007 the Court issued a decision affirming the 
Board's denial of the Veteran's request to reopen his 
previously denied claim for service connection for a left 
knee disability, and remanded the issues of service 
connection for diabetes mellitus, a right arm impairment, and 
depression for further development.

In December 2007 the RO granted the Veteran's claim for 
service connection for floppy mitral valve syndrome effective 
October 16, 2000.  A noncompensable rating was assigned.  In 
March 2008 the veteran filed a Notice of disagreement with 
respect to the assigned noncompensable rating.  

In a Board decision in June 2008, the Board granted service 
connection for depression and remanded the issues of 
entitlement to service connection for diabetes mellitus, a 
right wrist/arm disability, and an initial compensable rating 
for floppy mitral valve syndrome for procedural and 
evidentiary considerations.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

In his December 2008 substantive appeal, the Veteran 
indicated his desire to have a hearing before the Board at 
his local RO.  Thereafter, the Veteran repeated this request 
in a September 2009 written statement to the Board with 
respect to all of the issues currently on appeal, at which 
time he expressed his desire to have an "oral" hearing 
before the Board.  The Board will interpret this request as a 
request by the Veteran to either personally appear before the 
Board or to appear by way of a video-conference hearing.  In 
either event, the Board finds that it therefore has no 
alternative but to remand this matter so that the Veteran can 
be afforded his requested hearing.  

It should be noted that the Veteran has further requested 
that his hearing be scheduled for the earliest possible date, 
which, based on the scheduling at his local RO, the Board 
understands will be in either January or March of 2010. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Arrangements should be made in order to 
provide the appellant with a hearing 
before a member of the Board at his 
local RO, either personally or by way 
of video-conference hearing, at the 
earliest possible date, which the Board 
understands will be in either January 
or March 2010. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



